internal_revenue_service number release date index number ---------------------- ----------------------------- ------------------------------------- ---------------------------- -------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------------------------- telephone number --------------------- refer reply to cc psi b04 plr-102229-08 date july legend grantor_trust husband date company company exchange a b c d dear ---------------- ------------------------------------------------ ------------------------------------------------------------------------------------ ----------------------- ---------------------- -------------------------- ------------ -------- ------------------------------------ ---- ----- -------------- ---- this is in response to your date letter and other correspondence requesting income gift and estate_tax rulings concerning the proposed exercise of a power of substitution the facts submitted are as follows on date grantor executed trust grantor’s husband husband serves as the initial trustee of trust and will also serve as the initial trustee of family_trust discussed later sec_1 1a of trust provides that the trustee is to hold administer and dispose_of trust as provided in article i it is intended that grantor’s retained annuity interest qualify as a qualified_interest as defined in sec_2702 of the internal_revenue_code plr-102229-08 sec_1 1b defines annuity as an amount equal to a less than of the initial net fair_market_value of the principal of trust as finally determined for federal gift_tax purposes sec_1 1c provides that the grat term begins on the day property is contributed to trust and expires on the second anniversary of that date sec_1 1d provides in relevant part that no additional contributions are to be made to trust under this agreement after the initial contribution and prior to the expiration of the grat term although no additional contributions may be made to trust if any transfer is deemed made to the trustee such deemed additional transfer is to be held by the trustee in a separate trust upon the same terms and conditions as the original contribution to trust and such transfer shall not form a part of trust sec_1 2a provides that the trustee is to pay on the day before each anniversary of the initial funding or within b days thereafter i the annuity to grantor if grantor is then living or ii the greater of the income of the trust and the annuity to grantor’s estate if grantor is deceased the trustee is prohibited from issuing a note other debt_instrument option or similar financial arrangement in satisfaction of the obligation to pay the annuity the instrument provides for a daily proration of the annuity between grantor and grantor’s estate for the period in which grantor’s death occurs sec_1 2b provides that the payments to be made under the provisions of subsection a are to be paid from the income of trust and to the extent that such income is not sufficient from the principal of trust if income for any year is in excess of the aggregate payments for such year such excess income is to be added to principal sec_1 provides in relevant part that trust terminates upon the expiration of the grat term upon termination if grantor and husband are then living the trustee is directed to retain the trust property in a separate trust the family_trust upon the following terms and conditions during husband’s lifetime the trustees may distribute to grantor’s issue as much of the trust property as trustees determine for any reason not prohibited by trust any income not distributed within d days of the end of a calendar_year are to be added to principal upon husband’s death the trustees are to distribute the trust property to any one or more persons or entities excluding husband’s creditors his estate or the creditors of his estate in such amounts or proportions and upon such terms conditions or trusts as husband appoints by will containing an express reference to this power_of_appointment the trustees are to distribute any unappointed trust property to grantor’s issue per stripes plr-102229-08 sec_1 further provides that if grantor is then living but husband is then deceased the trustee is directed to distribute the trust property to grantor’s issue per stirpes if grantor is then deceased and if husband survives grantor regardless of whether he is living when trust terminates the trustee is directed to distribute the trust property to husband or his estate as the case may be if grantor is then deceased and if husband fails to survive grantor the trustee is directed to distribute the trust property to grantor’s issue per stirpes sec_2 provides in relevant part that grantor’s primary purpose is to have the retained annuity interest meet the requirements of a qualified_interest as defined in sec_2702 and sec_25_2702-3 of the gift_tax regulations the trustees are not to exercise any power authority or discretion if the effect of such exercise would be to defeat such purposes in furtherance of such purpose sec_2 4a prohibits the trustees from making a distribution of trust property to anyone other than grantor or her estate and sec_2 4b prohibits commutation of the interest of grantor or grantor’s estate in trust pursuant to article ii of trust the trustee has broad powers to invest dispose_of and otherwise deal with property in trust whether originally contributed to trust or previously substituted into trust by grantor without the approval or consent of any other person sec_4 provides in relevant part that grantor may acquire any or all property constituting trust principal by substitution of other_property of equivalent value to the property acquired measured on the date of substitution grantor may exercise this power without the consent of trustees the power to acquire trust property may be exercised only in a fiduciary capacity action in a fiduciary capacity means action that is undertaken in good_faith and in the best interests of trust and its beneficiaries and subject_to fiduciary standards imposed under applicable state law the trust further provides that property is of equivalent value if the fair_market_value for federal gift_tax purposes of property removed from the trust equals the fair_market_value for federal gift_tax purposes of property placed in the trust grantor intends to fund trust with shares of company shares of company and cash valued at approximately dollar_figurec it is represented that company and company are publicly traded on exchange grantor proposes to exercise her power of substitution from time to time by transferring into trust additional shares of company in exchange for shares of company or additional shares of company in exchange for shares of company and or cash equivalents or other publicly_traded_securities in all cases grantor either will transfer to or receive from trust cash or cash equivalents in an amount necessary such that the total value of the assets transferred into trust equal the total value removed from trust incident to the exercise of the power of substitution plr-102229-08 it is represented that the present_value of the right to receive trust corpus on the termination of the grat term determined in accordance with sec_7520 exceeds of the initial fair_market_value of the property transferred to trust it is also represented that the administrative and miscellaneous provisions of trust including sec_4 also apply to family_trust you have requested the following rulings neither the existence nor the exercise of the power of substitution disqualifies grantor’s retained_interest as a qualified_interest under sec_2702 the gift_tax value of the company shares and the company shares will be determined in accordance with sec_25_2512-2 by valuing each stock at the mean between its highest and lowest quoted selling_price on exchange on the date of substitution grantor’s exercise of the power of substitution will not constitute a gift to trust for gift_tax purposes if the value of assets transferred to trust equals the total value of assets transferred from trust trust is a grantor_trust in its entirety with respect to grantor both during the grat term and after its expiration neither grantor nor trust will recognize any income or loss by reason of the exercise of the power of substitution ruling sec_2702 provides that solely for purposes of determining whether a transfer of an interest in trust to or for the benefit of a member_of_the_transferor's_family is a gift and the value of the transfer the value of any interest in the trust retained by the transferor or any applicable_family_member as defined in sec_2701 shall be determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest which is not a qualified_interest shall be treated as being zero sec_2702 defines a qualified_interest as any interest which consists of the right to receive fixed amounts payable not less frequently than annually any interest which consists of the right to receive amounts which are payable not less frequently than annually and are a fixed percentage of the fair_market_value of the property in the trust determined annually and any noncontingent remainder_interest if all of the other interests in the trust consist of interests described in or above plr-102229-08 sec_25_2702-3 provides that an interest is a qualified_annuity_interest only if it meets the requirements of sec_25 b and d sec_25_2702-3 provides generally that a qualified_annuity_interest is an irrevocable right to receive a fixed amount the annuity amount must be payable to or for the benefit of the holder of the annuity interest at least annually a right of withdrawal whether or not cumulative is not a qualified_annuity_interest in this case under sec_4 of trust grantor has retained the power to acquire trust property by substituting other_property of equivalent value to the property acquired measured at the time of substitution under the terms of trust grantor's power to acquire trust property under this section may only be exercised in a fiduciary capacity based on the facts presented and the representations made we conclude that neither the existence nor the exercise of the power of substitution as described above disqualifies grantor’s retained_interest under sec_2702 ruling and sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money_or_money's_worth then the amount by which the value of the property exceeded the value of the consideration is deemed to be a gift and is included in computing the amount of gifts made during the calendar_year however under sec_25_2512-8 a transaction which is bona_fide at arm's length and free from any donative_intent will be considered as made for an adequate_and_full_consideration in money_or_money's_worth under sec_25_2512-1 the value of property for gift_tax purposes is the price at which such property would change hands between a willing buyer and willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts sec_25_2512-2 provides that in general if there is a market for stocks or bonds on a stock exchange in an over-the-counter market or otherwise the mean between the highest and lowest quoted selling prices on the date of the gift is the fair_market_value per share or bond in this case under the terms of trust grantor may substitute property of equivalent value for trust property grantor proposes to transfer additional shares of company for shares of company that trust currently holds or additional shares of plr-102229-08 company for shares of company that trust currently holds in addition if necessary grantor will transfer to or withdraw from trust cash or cash equivalents or other publicly_traded_securities in an amount necessary to make the total value of the assets transferred to trust equal to the total value of the assets withdrawn from trust as a result of the substitution it is represented that the value of the company stock and the company stock subject_to the proposed exchange will be determined in accordance with sec_25_2512-2 as of the date of the exchange based on the facts presented and the representations made we conclude that the exercise by grantor of the power of substitution will not constitute a gift to trust for gift_tax purposes if the total fair_market_value of assets transferred to trust equals the total fair_market_value of assets transferred from trust ruling sec_4 and sec_671 provides that where it is specified in subpart e of part i of subchapter_j that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual sec_672 provides in general that a grantor shall be treated as holding any power or interest held by any individual who was the spouse of the grantor at the time of the creation of such power or interest sec_673 provides in general that the grantor shall be treated as the owner of any portion of a_trust in which he has a reversionary_interest in either the corpus or income therefrom if as of the inception of that portion of the trust the value of such interest exceed sec_5 percent of the value of such portion sec_674 provides in general that the grantor shall be treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the income therefrom is subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_1_671-3 of the income_tax regulations provides in part that a grantor includes both ordinary_income and other income allocable to corpus in the portion he is treated as owning if he is treated under sec_674 or sec_676 as an owner because of a power over corpus which can affect income received such that he would be treated as an owner under sec_673 if the power were a reversionary_interest revrul_85_13 1985_1_cb_184 concludes that if a grantor is treated as the owner of a_trust the grantor is considered to be the owner of the trust assets for federal plr-102229-08 income_tax purposes a grantor’s receipt of the corpus of a_trust in exchange for an unsecured promissory note was treated as an unsecured borrowing of the trust corpus which caused the grantor to be treated as the owner of the trust under sec_675 the transfer of the trust assets in exchange for the note was not recognized as a sale for federal income purposes assuming the present_value of the interest determined under sec_7520 which will pass to the family_trust if both grantor and husband survive the grat term is more than of the total value of the property contributed to trust and based solely on the facts and representations submitted we conclude that trust and family_trust will each be grantor trusts all of which is treated as owned by grantor under sec_671 and sec_674 during grantor’s life because of husband’s power as trustee of family_trust to distribute income and principal among grantor’s issue none of the exceptions to sec_674 described in sec_674 c or d are applicable grantor’s exercise of the power to substitute trust or family_trust assets therefore will not result in the recognition of any gain_or_loss by grantor_trust or family_trust for federal_income_tax purposes in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-102229-08 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely george l masnik chief branch office of the associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
